DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The rejection of claim 1 made by JPO over TAGAMI (JP 2002-349366) has been carefully considered but since the reference does not disclose a purge pump the reference is not considered to teach the limitation “control a rotation number of the purge pump to adjust an actual purge flow rate to a value equal to or lower than an upper-limit purge flow rate.”

Allowable Subject Matter
Claims 1-3 and 9 are allowed.
The following is an Examiner’s statement of reasons for allowance:
ISHII (JP 2016-180394, provided by Applicant on 08/27/21 IDS) is considered to be the closest prior art of record.
ISHII discloses a vaporized-fuel treating apparatus to be used in a vehicle configured to obtain driving power for running from an internal combustion engine (1) and a motor, the vaporized-fuel treating apparatus comprising:
a canister (42) configured to store vaporized fuel;
a purge passage (43) connected to an intake passage (20) and the canister (Fig. 1), the intake passage being connected to the internal combustion engine (Fig. 1);
a purge pump (44) provided in the purge passage (Fig. 1);
a purge valve (45) configured to open and close the purge passage (i.a. 0036 lines 10-11); and

perform purge control in which the purge valve is placed in an open state (i.a. 0056 lines 1-3) while the purge pump is being driven (i.a. 0056 lines 1-3) to introduce purge gas containing the vaporized fuel from the canister to the intake passage through the purge passage, and
during execution of the purge control, control a rotation number of the purge pump (Npo) to adjust an actual purge flow rate (required flow rate) to a value equal to or lower than an upper-limit purge flow rate (Qp1).
The prior art fails to teach or render obvious the claim limitation “the actual purge flow rate is defined as an actual value of a flow rate of the purge gas during execution of the purge control, and the upper-limit purge flow rate is defined as an upper-limit value of the flow rate of the purge gas to prevent occurrence of air-fuel ratio disturbance where an air-fuel ratio in a combustion chamber of the internal combustion engine excessively fluctuates” in the manner defined in the instant claim 1.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555. The examiner can normally be reached M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on (571) 270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/MARK L. GREENE/Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747